




Exhibit 10.1


Performance-Based RSU Form Award Agreement


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE DREAMWORKS
ANIMATION SKG, INC. AMENDED AND RESTATED 2008 OMNIBUS INCENTIVE COMPENSATION
PLAN, dated as of «Month» «Day», 2011, between DreamWorks Animation SKG, Inc., a
Delaware corporation (the “Company”), and «First» «Last».
This Performance-Based Restricted Stock Unit Award Agreement (this “Award
Agreement”) sets forth the terms and conditions of a target award of
«Performance_Shares» performance-based restricted stock units (this “Award”)
that are subject to certain restrictions and the terms and conditions specified
herein (“Performance Awards”), and that are granted to you under the DreamWorks
Animation SKG, Inc. Amended and Restated 2008 Omnibus Incentive Compensation
Plan (the “Plan”). This Award provides you with the opportunity to earn, subject
to the terms of this Award Agreement, shares of the Company’s Class A Common
Stock, $0.01 par value (“Share”), as set forth in Section 3 below.
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement, including but not limited
to the provisions of Section 6(e) of the Plan. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of this Award Agreement shall govern. Except as explicitly set forth in this
Award Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any individual employment agreement between you and
the Company or any of its Affiliates (an “Employment Agreement”), the terms of
your Employment Agreement will govern. Notwithstanding any provision of this
Award Agreement to the contrary, in the event of any conflict between the terms
of Section 6(e) of the Plan, on the one hand, and this Award Agreement or your
Employment Agreement, on the other hand, the terms of Section 6(e) of the Plan
shall govern except with respect to settlement of Performance Awards upon a
termination of your employment by the Company without cause or by you for good
reason, which (i) in the case of such termination as described in Section 3(b),
shall be governed by the terms of your Award Agreement and (ii) in each other
case, shall be governed by the terms of your Employment Agreement.




--------------------------------------------------------------------------------




SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Determination Date” means the date as soon as reasonably practicable following
the completion of the Performance Period, but in no event later than
March 15, [year after performance period ends], as determined by the Committee,
on which the Committee determines whether the Performance Goals have been
achieved.
“Performance Goals” means the goals set forth on Schedule A, the achievement of
which determines the number of Shares, if any, that shall be issued pursuant to
this Award.
“Performance Period” means the period from [Beginning of period] to [End of
period].
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.
SECTION 3. Vesting and Settlement. (a) Performance-Based Vesting. (i) On the
Determination Date, the Committee shall determine whether the Performance Goals
have been attained and shall provide notice to you of such determination as soon
as reasonably practicable following such determination in accordance with
Section 11 of this Award Agreement. Except as otherwise determined by the
Committee in its sole discretion, which shall be subject to Section 6(e) of the
Plan, or provided in your Employment Agreement or in Section 3 of this Award
Agreement, the delivery of Shares with respect to the Performance Awards is
contingent on the attainment of the Performance Goals as set forth on Schedule
A. Accordingly, unless otherwise determined by the Committee in its sole
discretion or provided in your Employment Agreement or in Section 3 of this
Award Agreement, you will not become entitled to payment with respect to the
Performance Awards subject to this Award Agreement unless the Committee
determines that the Performance Goals have been attained. Upon such
determination by the Committee and subject to the provisions of the Plan and
this Award Agreement, you shall have the right to payment of that percentage of
the target amount of the Performance Awards as corresponds to the Performance
Goals attained as set forth on Schedule A. Furthermore, pursuant to Section 4 of
this Award Agreement and except as otherwise determined by the Committee in its
sole discretion or provided in your Employment Agreement or in Section 3 of this
Award Agreement, in order to be entitled to payment with respect to any
Performance Awards, you must be employed by the Company or an Affiliate on [Day
after end of performance period].

2



--------------------------------------------------------------------------------




(ii) In the event that, prior to [Day after end of performance period], you
commence an unpaid leave of absence in accordance with the Company’s policies as
in effect from time to time, your Performance Awards will remain outstanding
pursuant to the terms of this Section 3(a)(ii). Solely for purposes of this
Award Agreement, your employment with the Company and its Affiliates will be
deemed to continue until the earlier of (A) the six-month anniversary of the
date that your unpaid leave of absence began and (B) March 15 of the year
following the year in which your unpaid leave of absence began (the earlier of
such dates, the “Final Return Date”). Therefore, in the event your Performance
Awards are outstanding on the date your unpaid leave of absence began, such
Performance Awards will remain outstanding until the Final Return Date and, if
the Performance Award would otherwise be settled during that period had you not
been on a leave of absence, will be settled on the date that such Performance
Awards would have otherwise been settled. If you return to active employment
prior to the Final Return Date, your Performance Awards will remain outstanding
following that date in accordance with their terms. In the event that you do not
return to active employment with the Company or its Affiliates prior to the
Final Return Date, then except as set forth in your Employment Agreement or as
otherwise determined by the Committee in its discretion, your rights with
respect to your Performance Awards will immediately terminate upon the Final
Return Date, and you will be entitled to no further payments or benefits with
respect thereto.
(iii) In the event that your employment with the Company is subject to an
Employment Agreement, and prior to the earlier of (x) the expiration or
termination of such Employment Agreement and (y) [Day after end of performance
period], the Company determines that you shall no longer be required to perform
services for the Company or its Affiliates as specified in your Employment
Agreement even though your Employment Agreement will remain in effect until its
scheduled expiration date, then provided that you continue to comply with the
terms of your Employment Agreement, solely for purposes of Sections 3 and 4 of
this Award Agreement, you will be deemed to remain employed until the earlier of
(A) the scheduled expiration date of your Employment Agreement and (B) March 15
of the year following the year in which you ceased to perform services for the
Company and its Affiliates. Upon the earlier of the events described in clauses
(A) and (B) of the immediately preceding sentence, your employment with the
Company and its Affiliates will be deemed to terminate, and your rights with
respect to your outstanding Performance Awards will terminate, and you will be
entitled to no further payments or benefits with respect thereto. For the
avoidance of doubt, except as otherwise set forth in your Employment Agreement,
in no event will the scheduled expiration of your Employment Agreement be deemed
to be a termination of your employment without cause or for good reason for
purposes of Section 3(b) of this Award Agreement.
(iv) In the event that your employment with the Company is terminated prior to
[Day after end of performance period] under any of the circumstances described
in your Employment Agreement (such as Incapacity, Death, Involuntary Termination
or Termination for Good Reason), except as otherwise set forth in Section 3

3



--------------------------------------------------------------------------------




(b), your entitlement to receive Shares pursuant to this Award shall be governed
by the relevant section of your Employment Agreement [(which, for the avoidance
of doubt, includes the provisions of Paragraph 4.b(iii) and Paragraph 4.b(iv) of
your Employment Agreement)]. In the event that your employment is terminated on
or after [Day after end of performance period], your entitlement to receive
Shares pursuant to this Award shall be determined based on the achievement of
the Performance Goals set forth on Schedule A.
(b) Settlement following a Change of Control. Except as explicitly set forth in
this Section 3(b) or Section 3(d) of this Award Agreement, and unless otherwise
provided pursuant to the provisions of your Employment Agreement, in the event
of a change of control (as defined in your Employment Agreement) prior to [Day
after end of performance period], the Performance Awards shall remain
outstanding and shall continue to vest subject to the achievement of the
Performance Goals in accordance with their terms, without regard to the
occurrence of such change of control. Subject to the procedures set forth in
your Employment Agreement, if, during the one-year period following a change of
control, your employment is terminated by the Company without cause (as defined
in your Employment Agreement) or you terminate your employment for good reason
(as defined in your Employment Agreement), then, notwithstanding anything to the
contrary in your Employment Agreement, the Performance Awards will be settled
not later than the tenth (10th) day following the date of termination of your
employment, with the number of Shares that will be delivered determined on the
basis of the greater of (i) target-level performance and (ii) actual performance
up until the time of termination.
(c) Payment of Shares. Payments made pursuant to this Award Agreement shall be
payable in Shares. The Company shall, except as set forth in your Employment
Agreement and subject to Sections 3(a), 3(b), 3(d) and 7 of this Award
Agreement, deliver to you or your legal representative Shares due pursuant to
this Award Agreement as soon as practicable following the Determination Date,
but in no event later than March 15, [year after end of performance period].
(d) Change of Control under your Employment Agreement. For the avoidance of
doubt, in the event of a change of control prior to [Day after end of
performance period], unless provision is made in connection with such change of
control for (i) assumption of outstanding Performance Awards or (ii)
substitution for such Performance Awards of new performance-based restricted
stock units covering stock of a successor corporation or its “parent
corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares that preserve the material
terms and conditions of such outstanding Performance Awards as in effect
immediately prior to the change of control (including, without limitation, with
respect to the vesting schedules, difficulty of achievement of Performance
Goals, the intrinsic value of the Performance Awards as of the change of control
and transferability of the shares underlying such Performance Awards), all such
Performance Awards shall accelerate vesting as of immediately prior to such
change of control, in which case, notwithstanding

4



--------------------------------------------------------------------------------




anything to the contrary in your Employment Agreement, all outstanding
Performance Awards will be settled not later than the tenth (10th) day following
the date of such change of control with the number of Shares that will be
delivered determined on the basis of the greater of (A) target-level performance
and (B) actual performance up until the change of control. Notwithstanding the
foregoing, in the event that payment of any amount that would otherwise be paid
pursuant to the immediately preceding sentence would result in a violation of
Section 409A, then your rights to payment of such amount will become vested
pursuant to such sentence and the amount of such payment shall be determined as
of the change of control, but such amount shall not be paid to you until the
earliest time permitted under Section 409A.
SECTION 4. Forfeiture of Performance Awards. Unless the Committee determines
otherwise, and except as otherwise provided in your Employment Agreement or in
Section 3 of this Award Agreement, if your employment with the Company and its
Affiliates terminates prior to [Day after end of performance period], your
rights with respect to the Performance Awards shall immediately terminate, and
you will be entitled to no further payments or benefits with respect thereto.
SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the Performance Awards subject to
this Award Agreement unless and until certificates representing Shares are
actually issued and delivered to you or your legal representative in settlement
of this Award.
SECTION 6. Non-Transferability of Performance Awards. Unless otherwise provided
by the Committee in its discretion, Performance Awards may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered
except as provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of your
Performance Awards in violation of the provisions of this Section 6 and
Section 9(a) of the Plan shall be void.
SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(c) of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this Section
7(a) and Section 9(d) of the Plan. In the event that there is withholding tax
liability in connection with the vesting of Performance Awards, you may satisfy,
in whole or in part, any withholding tax liability by having the Company
withhold from the number of Shares you would be entitled to receive upon
settlement of the Performance Awards, a number of Shares having a Fair Market
Value (which shall either have the meaning set forth in the Plan or shall have
such other meaning as determined by the Company in accordance with applicable
withholding requirements) equal to such withholding tax liability.
(b) Consents. Your rights in respect of the Performance Awards are conditioned
on the receipt to the full satisfaction of the Committee of any required
consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third-party

5



--------------------------------------------------------------------------------




recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).
(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.
SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 9. Committee Discretion. Subject to the terms of this Award Agreement
and your Employment Agreement, the Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that

6



--------------------------------------------------------------------------------




you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:


If to the Company:
DreamWorks Animation SKG, Inc.
1000 Flower Street
Glendale, CA 91201
Attention: General Counsel
Telecopy: (818) 695-6123
If to you:
At the address specified in the Company’s records



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.
SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the Performance Awards shall be subject to the
provisions of Section 7(c) of the Plan).
SECTION 14. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.
(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment,

7



--------------------------------------------------------------------------------




pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to you or for your benefit under this Award Agreement may not be reduced
by, or offset against, any amount owing by you to the Company or any of its
Affiliates.
(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.
(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.
SECTION 15. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


DREAMWORKS ANIMATION SKG, INC.,
by
 
 
 
Name:
 
Title:



«First» «Last»
 
 






9



--------------------------------------------------------------------------------




SCHEDULE A
Performance Goals with respect to the Performance Awards
Performance Period begins on [Beginning of performance period] and ends on [End
of performance period].
Subject to the terms and conditions set forth in this Award Agreement (of which
this Schedule constitutes a part), you will be eligible to earn a number of
Shares that is between 0% and 200% of the target number of Performance Awards
set forth in the first paragraph of this Award Agreement, such number of earned
Shares to be determined based on the Company’s annualized average return on
equity (“ROE”), described as follows:
1.    The numerator of the calculation will be the annualized average of
earnings before interest income (net) and taxes for each year during the
Performance Period.


2.    The denominator of the calculation will be the annualized average of the
beginning and ending stockholders equity for each year during the Performance
Period.


3.    The determination of the numerator and denominator used for the
calculation of ROE will not include the following items:


a.
Share repurchases;

b.
Losses on the disposition or acquisition of a business;

c.
Expenses associated with changes in accounting principles, practices or
interpretations;

d.
Losses on discontinued operations;

e.
Effects of the Tax Receivable Agreement, dated October 27, 2004, between the
Company and DW Investment II, Inc., as may be amended or modified from time to
time;

f.
Amount of film amortization expense that represents interest expense capitalized
to films and other productions;

g.
For acquisitions occurring prior to December 31, 2013 and which include
contingent earnout payments, income or losses, and fair value adjustments of
contingent earnout payments, from such acquisitions;

h.
Expenses classified as provisions for a recapitalization; and

i.
Other expenses or losses that are disclosed as a special, one-time or
extraordinary item in accordance with generally accepted accounting principles.



4.    In each instance, the above-referenced items must be determined in
accordance with generally accepted accounting principles and appear in the
Company’s audited financial statements for the applicable fiscal year.


5.    The Committee may, in its sole discretion, include any of the items set
forth in paragraph 3 above in its calculation of the return amount if the
inclusion of such item or items




--------------------------------------------------------------------------------




has the effect of decreasing the level of ROE achieved, but in no event may such
item or items be included if such inclusion would have the effect of increasing
the level of ROE.


6.    If the Company’s annualized average ROE for the Performance Period is less
than [Threshold]%, the Performance Goals will not have been attained and you
will not be entitled to payment with respect to the Performance Awards.


7.    If the Company’s annualized average ROE for the Performance Period is
equal to [Threshold]%, then Performance Goals will be deemed to have been
achieved with respect to [Threshold percentage]% of the target number of Shares
subject to this Award.


8.    If the Company’s annualized average ROE for the Performance Period is
equal to [Target]%, then Performance Goals will be deemed to have been achieved
with respect to 100% of the target number of Shares subject to this Award.


9.    If the Company’s annualized average ROE for the Performance Period is
equal to or greater than [Maximum]%, then Performance Goals will be deemed to
have been achieved with respect to 200% (which is the maximum percentage that
may be paid pursuant to this Award) of the target number of Shares subject to
this Award.


10.    In the event the annualized average ROE for the Performance Period falls
between any two levels as set forth in paragraphs 6 through 9 above, the
percentage of the target number of Shares subject to this Award shall be
determined by linear interpolation between the two corresponding ROE levels.


11.    In determining whether you are entitled to payment with respect to all, a
portion or none of the Performance Awards, the Committee may not pay more Shares
than the maximum amount indicated by the formula set forth above, but may, in
its sole discretion, pay fewer than the maximum amount indicated by the formula.





2

